Citation Nr: 1339544	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  13-03 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Basic eligibility to VA home loan guaranty benefits.


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to May 2004.  A certificate of death shows that he was pronounced dead in April 2009.  The Appellant is his surviving spouse.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia which denied basic eligibility for VA home loan guaranty benefits.  


FINDINGS OF FACT

1.  Service connection has not been established for the Veteran's cause of death. 

2.  An April 2009 Medical Examiner/Coroner Certificate of Death shows that the Veteran's manner of death was due to homicide.


CONCLUSION OF LAW

The legal criteria for basic eligibility for VA home loan guaranty benefits have not been met.  38 U.S.C.A. §§ 3701, 3702 (West 2002 & Supp. 2013)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Where the interpretation of the law is dispositive of the appeal, as it is in this case, neither the duty to notify nor the duty to assist provisions of the VCAA apply.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); citing Livesay v. Principi, 15 Vet. App. 165 (2001).  Accordingly, the Board finds further discussion regarding VCAA notice and assistance is necessary.   

Eligibility for VA Home Loan Guarantee

A certificate of eligibility for loan guaranty benefits is granted only to veterans who satisfy the basic entitlement criteria outlined in 38 U.S.C.A. §§ 3701 and 3702. 

Pertinent here, for the purposes of housing loans, the term "veteran" includes the surviving spouse of any veteran (including a person who died in the active military, naval, or air service) who died from a service-connected disability, but only if such surviving spouse is not eligible for benefits under this chapter on the basis of the 
spouse's own active duty or service in the Selected Reserve.  38 U.S.C.A. 
§ 3701(b)(2) (West 2002 & Supp. 2013).

The Board notes that effective August 6, 2012, the term "veteran" was expanded to include, for purposes of home loans, the surviving spouse of a veteran who died and who was in receipt of or entitled to receive (or but for the receipt of retired or retirement pay was entitled to receive) compensation at the time of death for a service-connected disability rated totally disabling if the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death.  38 U.S.C.A. § 3701(b)(6)(A) (established in the Honoring America's Veterans and Caring For Camp Lejeune Families Act of 2012).  The Board finds, however, that the revised regulations do not apply to the current appeal. 

The record shows that service connection has not been established for the Veteran's cause of death.  An October 2012 rating decision shows that the Veteran's death is not service-connected as it was shown to be due to homicide.  An April 2009 Medical Examiner/Coroner Certificate of Death confirms that the Veteran's manner of death was due to homicide, and this is supported by a September 2013 Death Investigation from the Kankakee County Sherrif's Office.  Because the record does not establish that the Veteran died from a service-connected disability, the Board finds that the Appellant is not eligible for home loan guaranty benefits as a surviving spouse of a veteran under the provisions of 38 U.S.C.A. § 3701(b)(2).

For these reasons, the Board finds that the legal criteria for eligibility for VA home loan guaranty benefits have not been met.  In cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for VA home loan guaranty benefits is denied.  




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


